Citation Nr: 0405810	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  94-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a neck injury, fractures of C2 
and C7, with tension headaches, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected retropatellar pain syndrome of 
right knee.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to August 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Issues on appeal

Only the issues listed on the title page are presently before 
the Board.  Two issues previously on appeal, entitlement to 
service connection for fibroid tumors and entitlement to 
service connection for chronic renal disorder, were withdrawn 
by the veteran in writing in September 2003.  See 38 C.F.R. 
§ 20.204 (2003). 

REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons expressed below, the Board believes that a remand is 
necessary.


Reasons for Remand

The Veterans Claims Assistance Act of 2000

A remand is in order to ensure full and complete compliance 
with the enhanced duty to notify and duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A].

In this case, the RO provided the veteran with general notice 
of the statutory and regulatory provisions of the VCAA in its 
supplemental statement of the case furnished to the veteran 
in July 2002.  The RO also furnished the veteran a VCAA 
notice letter in April 2001.  However, the letter appears to 
have been sent in regard to the now-withdrawn claims seeking 
entitlement to service connection for fibroid tumors and 
chronic renal disorder, as it only advised the veteran of the 
law governing claims based on service connection.  The April 
2001 letter, although referencing the VCAA, was nonspecific 
as to the issues remaining on appeal.

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
is abundantly clear from these judicial rulings that 
providing a veteran-claimant with general VCAA notice or 
furnishing VCAA notice with regard to unrelated claims will 
not satisfy the VCAA, as interpreted by the Court.

The Board may no longer cure VCAA notice defects.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, as it would 
potentially be prejudicial if the Board were to proceed with 
a decision at this time, see Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Board must remand the case to the agency 
of original jurisdiction (AOJ) to ensure the veteran is 
provided adequate notice under the VCAA.

Revised rating criteria: cervical spine disability

The rating criteria for disorders of the spine, see 38 C.F.R. 
§ 4.71a, were revised effective September 26, 2003, during 
the course of this appeal.  The Board provided the veteran 
notice of this revision in December 2003; however the RO did 
not have the opportunity of adjudicating the claim under the 
new regulations.  This remand will afford the AOJ the 
opportunity to do so.  See Bernard, supra.

Submission of additional evidence and contentions directly to 
Board

Additional evidence was submitted directly to the Board by 
the veteran in December 2003.  The veteran waived her right 
at that time to have this evidence considered by the AOJ 
prior to Board review.  However, this remand will enable the 
AOJ to review this new evidence upon readjudication of her 
appealed claims.

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

1.  VBA must ensure the veteran is 
provided written notice of the evidence, 
if any, she is expected to provide in 
support of her appealed claims seeking 
increased disability ratings for her 
service-connected cervical spine, right 
knee and bilateral pes planus 
disabilities, and notice of the evidence, 
if any, that VBA will obtain for her in 
connection with these issues.  VBA must 
also ensure that any notification and 
development action required by current 
law, court decisions and/or VA directives 
is completed.

2.  Thereafter, VBA must readjudicate the 
issues on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and her 
representative should be provided with 
the supplemental statement of the case 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


